DETAILED ACTION
	Applicant’s amendments to the claims, filed August 22, 2022, were received. Claims 1, 5, 6, and 7 were amended. Claims 2-4 and 8 were cancelled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “mandril” in the claims is an accepted spelling corresponding to “mandrel” (see https://www.thefreedictionary.com/mandril).

Claim Objections
The previous objection to claim 1 is withdrawn since the claim was amended.

Claim Rejections - 35 USC § 112
The previous rejection on claims 1, 5, and 6 under 35 U.S.C. 112(b) are withdrawn since the claims were amended.


The previous rejections on claims 2, 3, and 4 under 35 U.S.C. 112(d) are withdrawn since the claims were cancelled.

Claim Rejections - 35 USC § 103
Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weidong (CN203376112, see English translation, hereafter referred to Weidong ‘112, already of record) in view of Weidong (CN103557811, see English translation, hereafter referred to as Weidong ‘811, already of record).

Regarding claims 1, 5, 6, and 7, Weidong ‘112 teaches a water blowing device for a wheel (9) comprising a wheel water blowing part (see for example Fig. 1; see Abstract), the wheel water blowing part is formed by a first mounting rack (2), spray nozzles (6), spray nozzle support frames (4), mounting seats (3), and grooves (sliding chutes) (not labeled; para 0008, 0018; see for example Fig. 1); and 
the first mounting rack (2) is fixedly arranged on a roller table via connecting plate 1 (para 0016; see for example Fig. 1) and is provided with a series of grooves (sliding chutes) (para 0008, 0018; see for example Fig. 1), the mounting seats (3) are mounted in the grooves (sliding chutes) of the first mounting rack (2), and the spray nozzles (6) are mounted on the mounting seats (3) through the spray nozzle support frames (4), wherein the mounting seats (3) are regulated in the grooves (sliding chutes) (para 0007-0009, 0016-0018; see for example Fig. 1). 

As mentioned above, Weidong ‘112 further teaches that the blank wheel (9) and first mounting rack (2) are fixedly arranged on a roller table via connecting plate 1 (para 0016, 0018; see Figure for example).
Weidong ‘112 does not explicitly teach either the claimed wheel positioning part, or the first mounting rack (2) of the blowing part arranged on a roller way rack of the claimed wheel positioning part.
However, Weidong ‘811 teaches a wheel positioning part (see for example Fig. 1), wherein the wheel positioning part is formed by a support frame (1), an air cylinder (2), guide shaft bases (3), linear bearings (4), hole usable circlips (5), guide shafts (6) each having a first and second end, a lifting shaft (7), a connecting plate (8), a motor mounting rack (9), a servo motor (10), a planetary gear reducer (11), a gear shaft (12), a power gear (13), a roller way rack (14), a conveying roller (15), a floating mandril (16), a spring (18), a limiting screw (19), a mandril base (20), a limiting block (21), a first base (23), a driven gear (24), a driving belt (25), a gland (26), radial bearing (27), spacing rings (28), pressure bearings (29), a rotating shaft (30) and a rotating base (31) (para 0026; see for example Fig. 1); 
the support frame (1) and the roller way rack (14) are fixed on a foundation, and the conveying roller (15) is mounted on the roller way rack (14); 
the air cylinder (2) and the guide shaft bases (3) are fixed on the support frame (1); 
the linear bearings (4) and the first ends of the guide shafts (6) are sealed inside the guide shaft bases (3) through the guide shaft bases (3) and the hole usable circlips (5); 
the second ends of the guide shafts (6) are fixed on the connecting plate (8), a first end of the lifting shaft (7) is connected with the air cylinder (2), and a second end of the lifting shaft (7) is fixed on the connecting plate (8) (para 0035; see for example Fig. 1); 
the rotating base (31) and the motor mounting rack (9) are mounted on the connecting plate (8), and the radial bearing (27), the pressure bearings (29) and the spacing rings (28) are sealed inside the rotating base (31) through the gland (26) and the rotating base (31) (para 0035; see for example Fig. 1);
the rotating shaft (30) is mounted on the rotating base (31), and the driven gear (24) is mounted on the rotating shaft (30); the servo motor (10) and the planetary gear reducer (11) are mounted on the motor mounting rack (9), the planetary gear reducer (11) is connected with the power gear (13) through the gear shaft (12), and the driving belt (25) is connected with the power gear (13) and the driven gear (24) (para 0035; see for example Fig. 1); 
the first base (23) is fixed on the driven gear (24), the mandril base (20) is mounted on the first base (23), the rotating shaft (30) and the power gear (13) drive the driven gear (24) to rotate through the driving belt (25) (para 0035; see for example Fig. 1); and 
the spring (18) and the floating mandril (16) are sealed inside the mandril base (20) through the limiting block (21), the limiting screw (19) and the mandril base (20) (para 0036; see for example Fig. 1).

Weidong ‘811 further teaches the driven gear (24) is mounted at a top of the rotating shaft (30), the first base (23) is mounted on the driven gear (24), and the driven gear (24) drives the rotating shaft (30) and the first base (23) to rotate (para 0029-0030; see for example Fig. 1);
wherein the mandril base (20) is fixedly arranged on the first base (23), the spring (18) and the floating mandril (16) are sealed inside the mandril base (20) through the limiting block (21) and the limiting screw (19), and the spring (18) is located in the middle of the mandril base (20) (para 0029-0030; see for example Fig. 1); and
wherein a chute body is arranged in the middle of the floating mandril (16) and is matched with the limiting screw (19) and the mandril base (20) (para 0030; see for example Fig. 1).

Weidong ‘811 further teaches that a top of the floating mandril (16) is provided with two conical surfaces (i.e., first and second conical surfaces), the first conical surface is capable of guiding a relative movement between the floating mandril (16) and the wheel blank (32), and the second conical surface is capable of contacting a central hole portion of the wheel blank (32) (para 0033; see for example Fig. 2).
Weidong ‘811 further teaches that the floating mandril (16) floats up and down (para 0036), and the floating mandril (16) is capable of adapting to positioning requirements of wheel blanks (32) having their central hole portion with a size capable of receiving the floating mandril (16) (i.e., a size within a certain range) (para 0011, 0012; see for example Figs. 1-3).


Weidong ‘811 further teaches that the structure of the wheel positioning part (see for example Fig. 1) taught by Weidong 811 provides rotation to a wheel blank 32 (para 0038). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller table of Weidong ‘112 to include the claimed structure, as taught by Weidong ‘811, for the purpose of rotating the blank wheel.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.

Applicant argues on Pg. 5 of Remarks that Weidong ‘811 does not teach the floating mandril (16) comprises conical surfaces for guiding relative movement between the floating mandril (16) and the wheel or contacting a central hole of the wheel, such that the floating mandril (16) is adaptive to positioning wheels having central holes within a certain range.
In response, the Examiner respectfully disagrees. Weidong ‘811 discloses a floating mandril (16) as part of a wheel positioning part that is identical in structure and function to Applicant’s invention. The ordinary artisan would further recognize that the floating mandril (16) of Weidong ‘811 can be used with all wheels with a central hole size that fits around the mandril (16). Thus, the Examiner respectfully maintains that the combination of Weidong ‘112 and Weidong ‘811 establishes a prima facie case of obviousness for the reasons given in the Office action above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717